UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22454 FEG ABSOLUTE ACCESS FUND LLC (Exact name of registrant as specified in charter) , SUITE 1600 CINCINNATI, OHIO 45202 (Address of principal executive offices) (Zip code) RYAN WHEELER , SUITE 1600 CINCINNATI, OHIO 45202 (Name and address of agent for service) Registrant's telephone number, including area code: (888) 268-0333 Date of fiscal year end: MARCH 31 Date of reporting period: DECEMBER 31, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5).The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. SCHEDULE OF INVESTMENTS. The Schedule(s) of Investments is attached herewith. FEG Absolute Access Fund LLC Schedule of Investments December 31, 2011 (unaudited) Percentage Fair of Members’ Investment Name Cost Value Capital Investments in Portfolio Funds: United States: Multi-Strategy: AG Super Fund, L.P.(a) $ $ 5.3 % AQR Delta Fund II, L.P. Canyon Value Realization Fund, L.P.(a) Claren Road Credit Partners, L.P. (b) CVI Global Value Fund A, L.P.(a)(c) Davidson Kempner Partners Diamondback Partners, L.P. (d) Elliot Associates, L.P. (b) Eton Park Fund, L.P.(a) Farallon Capital Partners, L.P.(a) FIR Tree Credit Opportunity Fund Graham Global Investment Fund, Ltd. GSO Special Situations Fund, L.P.(a) HBK Fund II, L.P.(a) Highfields Capital II, L.P.(a) Stark Investments, L.P.(a) Stark Investments, L.P. - Class A Stark Investments, L.P. - Class B(a) Strategic Value Restructuring Fund, L.P. Taconic Opportunity Fund, L.P.(a) Total Investments in Portfolio Funds $ $ 93.7 % FEG Absolute Access Fund LLC Schedule of Investments (continued) December 31, 2011 (unaudited) Percentage Fair of Members’ Investment Name Cost Value Capital Short-Term Investments: Money Market Fund: Federated Government Obligations Fund #5, 0.20% (e) $ $ 3.5 % Total Investments in Portfolio Funds and Short-Term Investments $ $ 97.2 % Other assets in excess of liabilities 2.8 % Members’ capital $ 100.0 % (a) All or a portion of these investments are held in side-pockets. (b) Withdrawals from this portfolio fund are permitted after a one-year lockup period from the date of the initial investment. (c) Withdrawals from this portfolio fund are permitted after a two-year lockup period from the date of the initial investment. (d) Series 1 shares, or approximately 50% of the investment value, are available after a one-year lockup period. Series six shares, or approximately 50% of the investment value, are available after a two-year lockup period. (e) The rate shown is the annualized 7-day yield as of December 31, 2011. Type of Investmentas a Percentage of Total Members' Capital: In accordance with Accounting Standards Codification (ASC) 820, Fair Value Measurements and Disclosures (formerly Statement of Financial Accounting Standards (SFAS) No.157), fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in a timely transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. ASC 820 establishes a three-tier hierarchy to distinguish between (1)inputs that reflect the assumptions that market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs), and (2)inputs that reflect the reporting entity’s own assumptions about the assumptions that market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs) and to establish classification of fair value measurements for disclosure purposes. Various inputs are used in determining the fair value of the Fund’s investments. The inputs are summarized in the three broad levels listed below: • Level 1 – Quoted prices in active markets for identical investments. • Level 2 – Other significant observable inputs (including quoted prices for similar investments). • Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing investments are not necessarily an indication of the risk associated with investing in those investments. The units of account that are valued by the Fund are its interests in the Portfolio Funds and not the underlying holdings of such Portfolio Funds. Thus, the inputs used by the Fund to value its investments in each of the Portfolio Funds may differ from the inputs used to value the underlying holdings of such Portfolio Funds. Investments in Portfolio Funds are classified within Level 2 of the fair value hierarchy if the Fund has the ability to redeem the investments at the measurement dates or if the investments are redeemable in the near term in accordance with the normal operating protocols in the Portfolio Funds’ agreements. Investments in Portfolio Funds are classified within Level 3 of the fair value hierarchy if the Fund does not know when it will have the ability to redeem its investments or the investments are not redeemable in the near term under the normal operating protocols of the Portfolio Funds’ agreements. The Fund adopted the Financial Accounting Standards Board’s (FASB) Accounting Standards Update (ASU) No. 2010-06 “Improving Disclosures about Fair Value Measurements”. ASU 2010-06 amends FASB’s “Fair Value Statement” and provides guidance on how investment assets and liabilities are to be valued and disclosed. Specifically, ASU 2010-06 requires reporting entities to i) disclose the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements for Level 2 and Level 3 positions, ii)disclose transfers between all levels (including Level 1 and Level 2) on a gross basis (i.e., transfers out must be disclosed separately from transfers in) as well as the reason(s) for the transfer and iii) show purchases, sales issuances and settlements on a gross basis in the Level 3 rollforward rather than as one net number. The following table represents the investments carried at fair value on the Schedule of Investmentsby level within the valuation hierarchy as of December 31, 2011: Investments Level 1 Level 2 Level 3 Total Investments in Portfolio Funds $
